DETAILED ACTION
The instant application having Application No. 16/855479 filed on 04/22/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 17-20 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claims 17-20 recites: “A machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:…..”.

Step 1: Statutory Category
Claims 17-20 fail to place the invention squarely within one statutory class of invention. In this case, Applicant has claimed “A machine-readable medium” in claims 17-20. However, in view of the Applicant’s specification (See par. 0158 of US 2020/0252147 A1), it is unclear that whether the machine-readable medium is a “non-transitory storage medium” (statutory) or a “transitory storage medium” (e.g. signal) (non-statutory). Thus, the claimed invention does not fall within at least one of the four categories of patent eligible subject matter under 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim is directed to a signal per se. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:

2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 1-3, 5-12, 14-17, 19-20 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. 

Claim 1 recites: “A method, comprising: identifying, by a processing system including a processor, a plurality of performance indicators, the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a communication device communicating with the cellular network; obtaining, by the processing system, data regarding the plurality of performance indicators for a past time period having a predetermined length; generating, by the processing system based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, the algorithm comprising a machine learning algorithm trained according to the data; and obtaining, by the processing system, a predicted throughput for the cellular network based on the algorithm”.

Claim 11 recites: “A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: identifying a plurality of performance indicators, the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a mobile communication device communicating with the cellular network; obtaining data regarding the plurality of performance indicators for a past time period having a predetermined length; generating, based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, the algorithm comprising a machine learning algorithm trained according to the data; and obtaining a predicted throughput for the cellular network based on the algorithm”.

Claim 17 recites: “A machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: identifying a plurality of performance indicators, the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a communication device communicating with the cellular network; obtaining data regarding the plurality of performance indicators for a past time period having a predetermined length; generating, based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, the algorithm comprising a machine learning algorithm trained according to the data, the machine learning algorithm comprising a regression algorithm; and obtaining a predicted throughput for the cellular network based on the algorithm”.

Step 1: Statutory Category
Claims 1-10 are directed to a statutory category subject matter, reciting a method. 
Claims 11-16 are directed to a statutory category subject matter, reciting a machine.
Claims 17-20 are directed to a non-statutory category subject matter, reciting a signal.

Step 2A: Judicial Exception
Claim 1. 11, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites using hardware (i.e. a processing system including a processor and a machine) to identify a plurality of performance indicators, the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a communication device communicating with the cellular network; obtain data regarding the plurality of performance indicators for a past time period having a predetermined length; generate, based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, the algorithm comprising a learning algorithm trained according to the data; and obtain a predicted throughput for the cellular network based on the algorithm. 

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic hardware. That is, other than reciting “the hardware,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the hardware” language, the “identifying, obtaining, generating and obtaining” steps in the context of this claim mentally “identify a plurality of performance indicators, the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a communication device communicating with the cellular network; obtain data regarding the plurality of performance indicators for a past time period having a predetermined length; generate, based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, the algorithm comprising a learning algorithm trained according to the data; and obtain a predicted throughput for the cellular network based on the algorithm”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processing system including a processor and a machine), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

In addition, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements -- the “hardware” (i.e. a processing system including a processor and a machine) -- to perform the “identifying, obtaining, generating and obtaining” steps. The hardware in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the hardware to perform both the “identifying, obtaining, generating and obtaining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. (Remark: Limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).)

Claims 2, 3, 5-10, 12, 14-16, 19-20 are rejected under 35 U.S.C. 101 for the reason stated above. Claims 2, 3, 5-10, 12, 14-16, 19-20 depend on claims 1, 11 and 17 respectively; however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claims 1, 11 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11, 15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9-14, 17-19 of U.S. Patent No. 10,693,575 B2. The 1-11, 15, 17 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1, 2, 4, 5, 9-14, 17-19 of U.S. Patent No. 10,693,575 B2. 

Instant Application
US Patent 10,693,575 B2
Claim 1

A method, comprising: 

identifying, by a processing system including a processor, a plurality of performance indicators, 



the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a communication device communicating with the cellular network; 




obtaining, by the processing system, data regarding the plurality of performance indicators for a past time period having a predetermined length; 





generating, by the processing system based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, 





the algorithm comprising a machine learning algorithm trained according to the data; and 

obtaining, by the processing system, a predicted throughput for the cellular network based on the algorithm.



A method, comprising:

 identifying, by a processing system including a processor, a plurality of performance indicators regarding a cellular network;

Claim 2 (1)

the plurality of performance indicators comprises device performance indicators for a plurality of communication devices on the cellular network, network performance indicators for the cellular network, or a combination thereof.


Claim 1

obtaining, by the processing system, historical data regarding the plurality of performance indicators for each of a series of time points during a past time period having a predetermined length, the historical data for each of the plurality of performance indicators forming an array of values for that performance indicator; 

generating, by the processing system from each array, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, 



the algorithm comprising a machine learning algorithm; and 

obtaining, by the processing system, a predicted throughput for the cellular network based on the algorithm.



wherein the data for each of the plurality of performance indicators forms an array of values for that performance indicator, and further comprising generating, by the processing system, a statistical summarization of the array.

Claim 1

the historical data for each of the plurality of performance indicators forming an array of values for that performance indicator; generating, by the processing system from each array, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, the set of inputs comprising a statistical summarization of the array

Claim 3 (2)

wherein the set of inputs comprises the statistical summarization of the array.

Claim 1

the set of inputs comprising a statistical summarization of the array

Claim 4 (1)

further comprising allocating, by the processing system, network resources of the cellular network based on the predicted throughput.

Claim 4 (1)

further comprising allocating, by the processing system, network resources of the cellular network based on the predicted throughput
Claim 5 (1)

wherein the machine learning algorithm comprises a regression algorithm.

Claim 5 (1)

wherein the machine learning algorithm comprises a regression algorithm.
Claim 6 (1)

wherein the predicted throughput corresponds to a statistical indicator of the throughput over the future time period.

Claim 9 (1)

wherein the predicted throughput corresponds to a statistical indicator of the throughput over the future time period


further comprising selecting, by the processing system, the length of the past time period and the length of the future time period.

Claim 10 (1)

further comprising selecting, by the processing system, the length of the past time period and the length of the future time period.
Claim 9 (1)

wherein the communication device is a mobile device, and wherein the device performance indicators include a physical speed of the communication device.

Claim 11 (2)

wherein a communication device of the plurality of communication devices is a mobile device, and wherein the device performance indicators include a physical speed of the communication device.

Claim 10 (1)

wherein the network comprises a plurality of cells, and wherein the network performance indicators include a cell load for each of the plurality of cells.

Claim 12 (2)

wherein the cellular network comprises a plurality of cells, and wherein the network performance indicators include a cell load for each of the plurality of cells. 
Claim 11, 15
Claims 13, 14, 17
Claim 17
Claims 18, 19




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 11, 13, 14, 15, 17, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jana et al. (US 2016/0234078 A1).
As per claim 1, Jana discloses “A method, comprising: identifying, by a processing system including a processor, a plurality of performance indicators, the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a communication device communicating with the cellular network;” as [(par. 0028), obtaining, by a system including a network server, first performance data associated with an end user device and second performance data associated with a cell of a wireless network in which the end user device is operating, where the first performance data includes channel quality indicator data, reference signal received quality data or a combination thereof, and where the second performance data includes cell congestion data. The method includes determining, by the system, a predicted available bandwidth for the end user device according to the first and second performance data. (par. 0029), The processor can determine bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy. The processor can adjust bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy during streaming of the media content to the end user device] “obtaining, by the processing system, data regarding the plurality of performance indicators for a past time period having a predetermined length;” [(par. 0028), obtaining, by a system including a network server, first performance data associated with an end user device and second performance data associated with a cell of a wireless network in which the end user device is operating, where the first performance data includes channel quality indicator data, reference signal received quality data or a combination thereof, and where the second performance data includes cell congestion data. The method includes determining, by the system, a predicted available bandwidth for the end user device according to the first and second performance data.] “generating, by the processing system based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length the algorithm comprising a machine learning algorithm trained according to the data;” [(par. 0028), The method includes determining, by the system, a predicted available bandwidth for the end user device according to the first and second performance data. The method includes receiving, by the system from a processor, a request for the predicted available bandwidth for the end user device. (par. 0029), The processor can determine bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy. The processor can adjust bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy during streaming of the media content to the end user device.] “and obtaining, by the processing system, a predicted throughput for the cellular network based on the algorithm” [(par. 0029), The processor can determine bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy. The processor can adjust bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy during streaming of the media content to the end user device.]

As per claim 4, Jana discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising allocating, by the processing system, network resources of the cellular network based on the predicted throughput” [(par. 0029), The processor can determine bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy. The processor can adjust bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy during streaming of the media content to the end user device.]

claim 6, Jana discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the predicted throughput corresponds to a statistical indicator of the throughput over the future time period” [(par. 0029), The processor can determine bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy. The processor can adjust bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy during streaming of the media content to the end user device.]

As per claim 7, Jana discloses “The method of claim 1,” as [see rejection of claim 1.]  “further comprising selecting, by the processing system, the length of the past time period and the length of the future time period” [(par. 0028), obtaining, by a system including a network server, first performance data associated with an end user device and second performance data associated with a cell of a wireless network in which the end user device is operating, where the first performance data includes channel quality indicator data, reference signal received quality data or a combination thereof, and where the second performance data includes cell congestion data. The method includes determining, by the system, a predicted available bandwidth for the end user device according to the first and second performance data. (par. 0029), The processor can determine bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy. The processor can adjust bit rates for portions of media content according to the predicted available bandwidths and according to the buffer occupancy during streaming of the media content to the end user device]

claim 10, Jana discloses “The method of claim 1,” as [see rejection of claim 1.]  “wherein the network comprises a plurality of cells, and wherein the network performance indicators include a cell load for each of the plurality of cells” [(par. 0028), obtaining, by a system including a network server, first performance data associated with an end user device and second performance data associated with a cell of a wireless network in which the end user device is operating, where the first performance data includes channel quality indicator data, reference signal received quality data or a combination thereof, and where the second performance data includes cell congestion data. The method includes determining, by the system, a predicted available bandwidth for the end user device according to the first and second performance data.]

As per claim 11, as [see rejection of claim 1.]
As per claim 13, as [see rejection of claim 4.]
As per claim 14, as [see rejection of claim 6.]
As per claim 15, as [see rejection of claim 7.]
As per claim 17, as [see rejection of claim 1.]
As per claim 18, as [see rejection of claim 4.]
As per claim 19, as [see rejection of claim 6.]
As per claim 20, as [see rejection of claim 7.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jana et al. (US 2016/0234078 A1) in view of Gibbon et al. (US 2016/0044133 A1).

As per claim 9, Jana discloses “The method of claim 1,” as [see rejection of claim 1.] 
Jana does not explicitly discloses “wherein the communication device is a mobile device, and wherein the device performance indicators include a physical speed of the communication device”.

Gibbon discloses “wherein the communication device is a mobile device, and wherein the device performance indicators include a physical speed of the communication device” as [(par. 0037), Network throughput at a future time can be inferred based on an anticipated trajectory of a moving mobile client device. If the client device is mobile (step 604), the server can use the movement history (including the current location) of the client device and its trajectory (step 606) to predict a future location of the client device (step 608). The future network throughput is predicted based on the predicted location (step 610).]

Jana et al. (US 2016/0234078 A1) in view of Gibbon et al. (US 2016/0044133 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gibbon’s teaching into Jana’s teaching. The motivation for making the above 


As per claim 12, as [see rejection of claim 9.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Huang et al. (US 2018/0167179 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463